Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered December 16, 1974, convicting him of grand larceny in the second degree, upon a jury verdict, and imposing sentence. Judgment affirmed. Criminal Term erred in ruling that the facts underlying a pending indictment could be used against the defendant for purposes of impeachment (see People v Hepburn, 52 AD2d 958; People v Porter, 47 AD2d 908). However, under the circumstances presented here, we find the error to have been harmless (see People v Crimmins, 36 NY2d 230). Suozzi, J. P., Gulotta, Cohalan and Margett, JJ., concur.